842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Florian MOORE and Dorothy Moore, Plaintiffs-Appellants,v.EXCEL WIRE AND CABLE, Defendant-Appellee.
No. 87-3369.
United States Court of Appeals, Sixth Circuit.
March 16, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from the final judgment entered against them by the district court as the result of its having granted defendant's motions for summary judgment.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendant.  Accordingly, the final judgment of the district court is affirmed upon the reasoning set forth in its memorandum and order of June 3, 1986 and opinion and order of March 23, 1987.